Citation Nr: 1132278	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  07-02 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a thyroid disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from January 1984 to May 1984 and from November 1985 to December 1988.  In addition, he had subsequent service with the Pennsylvania Air National Guard, to include a verified period of active duty for training (ACDUTRA) from March 2 to April 9, 2004, the period of service from which his claims of service connection for hypertension and a thyroid disorder arise.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  In August 2009, a hearing was held before the undersigned in Washington D.C.; a transcript of the hearing is associated with the claims file.  In November 2009, the case was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The November 2009 Board remand requested that the Veteran be examined by an appropriate physician to secure an opinion as to whether it is at least as likely as not  that the Veteran's thyroid disorder and/or hypertension increased in severity during the above-stated period of ACDUTRA; and, if so, whether any such increase in severity represented the natural progression of the condition, or was beyond the natural progress of the condition (and represented a permanent worsening of a thyroid disorder and/or hypertension).  If aggravation was found, the examiner was asked to quantify the degree of additional disability resulting from the aggravation.  The March 2010 VA examination report is not responsive to the Board's specific remand instructions.  The examiner opined "I do not see any evidence at all that his condition or conditions were aggravated at all by his training active duty period." However, the examiner did not directly address the question of whether the Veteran's disabilties increased in severity during the ACDUTRA period.  Accordingly, this matter must be remanded, once again, for the development sought.  [Notably, the examiner suggested that the Veteran be examined by an endocrinologist if further examination or opinion was needed.]

Because action ordered in the Board's November 2009 Remand was not completed, this matter must be remanded, once again for completion of the development (and readjudication).  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  Compliance with the Board's remand instructions is not a discretionary matter.  The RO should be aware that when the Board fails to return a case to the RO for completion of actions ordered in a remand that were not completed, and such decision is appealed, the U.S. Court of Appeals for Veterans Claims (either by endorsement of a Joint Motion by the parties or by Memorandum Decision vacating the Board's decision) routinely, under the Stegall precedent, returns the case to the Board for completion of the action sought in the remand.  Furthermore, it is well-settled that when VA determines an examination or opinion is warranted it must provide one that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran to be examined by an endocrinologist to determine the nature and etiology of his thyroid disorder and hypertension.  The examiner must review the Veteran's claims file in conjunction with the examination.  Based on examination of the Veteran and review of the record the examiner should provide an opinion that responds to the following:

Is it at least as likely as not (a 50 % or greater probability) that the Veteran's current thyroid disorder and/or hypertension were (a) incurred in, or (b) aggravated during, his period of ACDUTRA from March 2 to April 9, 2004?  

The explanation of rationale must expressly indicate whether or not either disability increased in severity during the period of ACDUTRA, pointing to clinical data that support the conclusion (and if so, whether the increase represented a natural progression of the disability).  If aggravation is found, the examiner is also asked to quantify the degree of additional disability due to aggravation.  If such opinion is not possible, the examiner must explain why that is so.

2.  The RO should then review the record and readjudicate the claims.  If either remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

